DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Claim Objections
Claim 1 objected to because of the following informalities: the limitation “the optical source is configured to transmit the input optical signal…” should right read “the light source….”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baharav et al. (US 2014/0098058) in view of Li et al. (US 2013/0314368), further in view of Song (US 2011/0148820), and further in view of Baldwin (US 9,207,810).
An input device for inputting information to an electronic terminal, comprising an input region (fig.1, 13- transparent sheet 20, including top surface 22; para.0073) and a signal processing circuit (fig.1-controller 300, detectors 100,200), wherein the input region comprises at least one sub-input region (fig.1,13F- pressure sensing system configured as keyboard comprising a plurality of keys {where keys Q, W, A.. are read as sub-input region}; para.0069, 0144) , each of the at least one sub-input region comprises at least one first press sensing optical fiber (fig.13F- channel waveguide 220C in horizontal direction), at least one second press sensing optical fiber (fig.13F- channel waveguide 220C in vertical direction) and at least one key region (fig.13F-keys regions “Q, W…”); 
each of the at least one key region comprises a press layer (fig.13F- top surface 22; para.0087,0089,0096); 
the at least one first press sensing optical fiber is on a side of the press layer opposite to a user operation side of the press layer and extends in a first direction (fig.13F- channel waveguide 220 is on a side opposite to the top surface 22 and extends in horizontal direction);
the at least one second press sensing optical fiber is on a side of the at least one first press sensing optical fiber distal to the press layer and extends in a second direction intersecting the first direction (fig.13F- channel waveguide 220 is on a side opposite to the top surface 22 and extends in vertical direction);
the signal processing circuit is coupled to the at least one first press sensing optical fiber and the at least one second press sensing optical fiber (fig.1,13F-signal controller 300, detectors 100,200), and is configured to transmit input optical signals to the at least one first press sensing optical fiber and the at least one second press sensing optical fiber ((figs.12A-B, 13F; light source activation signal SL is transmitted to light source 100), receive output optical signals from the at least one first press sensing optical fiber and the at least one second press sensing optical fiber (figs.12A-B; signal SD representative of intensity of the detected light is provided to the controller; para.0144-detector 200 may be configured and determine press information of the at least one key region according to a sum of light intensities of the output optical signals (para.0145-pressure measurement at touch location corresponding to keystroke may be determined),
when viewed in a direction perpendicular to a plane formed by the first direction and the second direction, each of the at least one key region comprises an intersection of one of the at least one first press sensing optical fiber and one of the at least one second press sensing optical fiber (fig.13F-para.0144-0145; location of touch event along with an amount of pressure being applied at the touch location, where touch location of touch event may correspond to keystroke); 
when one of the at least one key region is pressed, the intersection of the first press sensing optical fiber and the second press sensing optical fiber in the key region is deformed,
	the signal processing circuit comprises a light source (fig.13F- light source 100), a photodetector (fig.13F-detector 200; para.0075) and a processor (fig.13F-controller 300); 
the optical source is configured to transmit the input optical signals to the at least one first press sensing optical fiber and the at least one second press sensing optical fiber (fig.12, 13F- light source activation signal SL is input to light source 100); 
the photodetector is configured to receive the output optical signals from the at least one first press sensing optical fiber and the at least one second press sensing optical fiber, and to detect data included in the output optical signals (fig.13F-para.0136, 0144-0145-detector 200 can be configured with detector elements arranged to receive light 104 from the individual channel waveguides and outputs detector electrical signal SD; para.0075); and 
the processor is configured to receive the data included in the output optical signals from the photodetector, and to determine the press information of the at least one key region according to the data included in the output optical signals (para.0110, 0129, 0144-0145; controller processes the detector signal SD to measure amount of pressure applied at touch event); and
the processor is further configured to, upon the sum of light intensities of the output light  signals from the first press sensing optical fiber and the second press sensing optical fiber corresponding to a certain key region being less than a predetermined threshold is detected at a certain time, determine that a user has input a character corresponding to the certain key region, and the predetermined threshold is the sum of light intensities of the output light signals from the first press sensing optical fiber and the second press sensing optical fiber corresponding to the certain key region when the certain key region is not pressed.
Baharav et al. does not expressly disclose, but Li et al. discloses: determine press information of the at least one key region according to a sum of light intensities of the output optical signals (para.0077, 0082-0083- detector generates detector signal SD representative of the intensity of the interfered light 104AB, where the detector may be configured to measure signal via a variety of methods, including overall signal intensity, integrated signal intensity; para.0097); 
when one of the at least one key region is pressed, the intersection of the first press sensing optical fiber and the second press sensing optical fiber in the key region is deformed (fig. 10B- may be configured as keyboard comprising key areas 72; fig.14C-para.0100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Baharav et al. with the teachings of Li et al., the motivation being to provide a detection grid using waveguides that enables detection of location and amount of force applied at touch event locations (para.0009-Li).
Baharav et al. in view of Li et al. disclose where pressure measurement at the touch location may correspond to a key stroke by user, and where pressure information may be determined based light output signals obtained by overall signal intensity, integrated signal intensity, etc (Baharav-para.0145; Li-the processor is further configured to, upon the sum of light intensities of the output light signals from the first press sensing optical fiber and the second press sensing optical fiber corresponding to a certain key region being less than a predetermined threshold is detected at a certain time, determine that a user has input a character corresponding to the certain key region, and the predetermined threshold is the sum of light intensities of the output light signals from the first press sensing optical fiber and the second press sensing optical fiber corresponding to the certain key region when the certain key region is not pressed.
	Song et al. discloses the processor is further configured to, upon the sum of light intensities of the output light signals from the first press sensing optical fiber and the second press sensing optical fiber corresponding to a certain key region being less than a predetermined threshold is detected at a certain time, determine that a user has input a character corresponding to the certain key region (fig.8, para.0091-0093-when a light quantity is lower than a lower threshold level, it is determined a touch is made). It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device disclosed by Baharav et al. in view of Li, by comparing the overall/integrated signal intensity (of Li) with threshold value as disclosed by Song, to provide improved touch detection.
	Baharav et al. in view of Li et al., as modified by Song, do not expressly disclose where predetermined threshold is the sum of light intensities of the output light signals from the first press sensing optical fiber and the second press sensing optical fiber corresponding to the certain key region when the certain key region is not pressed.
	Baldwin et al. discloses where a default intensity value may bet for each fiber, and changes from the default intensity value can be to determine when a user touches exposed portions of the fiber (col.4, lines 50-65; col. 5-lines 1-15). Baldwin further discloses where a drop in intensity of light for a fiber is indicative of touch of a user (col.5, lines 26-45; see also col.7, lines 23-44; col.10, line 31-54- The intensity 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Baharav et al. in view of Li et al., as modified by Song, by setting a predetermined threshold so as to correspond to a default light intensity value as disclosed by Baldwin, the motivation being to determine various types of user input to the device based on changes in the light intensity of light received to at least one light sensor (col.2, lines 50-59-Baldwin).

As to Claim 3, Baharav et al. in view of Li et al., as modified by Song and Baldwin, disclose wherein in each of the at least one sub-input region, each of the at least one first press sensing optical fiber intersects each of the at least one press sensing second optical fiber (Baharav-fig.13F; Li-para.0009- fig.10B, 13A-B).

As to Claim 4, Baharav et al. in view of Li et al., as modified by Song and Baldwin, disclose wherein each of the at least one sub-input region comprises a plurality of first press sensing optical fibers and a plurality of second press sensing optical fibers, and in each of the at least one sub-input region, the plurality of first press sensing optical fibers are parallel to each other, and the plurality of second press sensing optical fibers are parallel to each other (Baharav-fig.13F-para.0145- one or perhaps a few waveguides per key would be required, though tens or many tens or even hundreds of waveguides could also be used per key to obtain oversampling/redundancy of the pressure measurement at the touch event location corresponding to a key stroke; Li-fig.10B,13).  


As to Claim 8, Baharav et al. in view of Li et al., as modified by Song and Baldwin, disclose wherein the press layer comprises a flexible material (Baharav- para.0089; Li-fig.5c-d, 14c).

As to Claim 14, Baharav et al. in view of Li et al., as modified by Song and Baldwin, disclose an identification pattern for indicating a meaning of each of the at least one key region (Baharav-fig.13F-keyboard keys are identified by its key name “Q”, “W”, etc; Li-fig.10B-keyboard 70, with key areas 72 are identified by its key name).
  
As to Claim 15, Baharav et al. in view of Li et al., as modified by Song and Baldwin, disclose wherein the identification pattern is disposed on the press layer and in a corresponding key region (Baharav-fig.13F-keyboard keys are identified by its key name “Q”, “W”, etc; Li-fig.10B-keyboard 70, with key areas 72 are identified by its key name). 

As to Claim 16, Baharav et al. in view of Li et al., as modified by Song and Baldwin, disclose An electronic apparatus, comprising an electronic terminal and the input device of claim 1 (Baharav-fig.1-para.0069; Li-fig.1-para.0041).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baharav et al. (US 2014/0098058) in view of Li et al. (US 2013/0314368), further in view of Song (US 2011/0148820), and further view of Baldwin (US 9,207,810), and of Edwards et al. (US 8,059,925).

	Edwards et al. discloses where input keys (fig.3-input keys 114) may be located 025 inches from each other (col.5, lines 50-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Baharav et al. in view of Li et al., as modified by Song and Baldwin, with the teachings of Edwards et al., the motivation being to ensure that the actuation of each key is detected (col.5, lines 47-49, 5-58).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baharav et al. (US 2014/0098058) in view of Li et al. (US 2013/0314368), further in view of Song (US 2011/0148820), and further in view of Baldwin (US 9,207,810), and of Melnyk (US 2003/0098844).
As to Claim 7, Baharav et al. in view of Li et al., as modified by Song and Baldwin, do not expressly wherein the at least one first press sensing optical fiber and the at least one second press sensing optical fiber are all plastic optical fibers.  
Melnyk discloses wherein the at least one first press sensing optical fiber and the at least one second press sensing optical fiber are all plastic optical fibers (para.0035- illuminating fiber 42, detecting fiber 44 may be plastic optical fibers). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Baharav et al. in view of Li et al., as modified by Song and Baldwin, with the teachings of Melnyk, the motivation being since plastic optical fibers have lower cost and simpler termination (para.0035).
 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baharav et al. (US 2014/0098058) in view of Li et al. (US 2013/0314368), further in view of Song (US 2011/0148820), and further in  view of Baldwin (US 9,207,810), and of Wilson (US 10,579,157).
As to Claim 9, Baharav et al. in view of Li et al., as modified by Song and Baldwin, do not expressly disclose wherein the press layer has a thickness in a range of 3 mm to 5 mm. 
Wilson discloses wherein the press layer has a thickness in a range of 3 mm to 5 mm (fig.4-5- col.6, lines 27-53; key member 52 (forms outer layer 52b) formed from coherent fiber bundle, where the layers may be 0.1 to 5mm think along the z axis). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention o modify the device disclosed by Baharav et al. in view of Li et al., as modified by Song and Baldwin, with the teachings of Wilson, the motivation being to protect the key display from damage and enhance the appearance of the key (col.6, line 61-col.7, line 1).  

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baharav et al. (US 2014/0098058) in view of Li et al. (US 2013/0314368), further in view of Song (US 2011/0148820), and further in view of  Baldwin (US 9,207,810), and of Jung et al. (US 7,525,454).
As to Claim 10 Baharav et al. in view of Li et al., as modified by Song and Baldwin, disclose a press layer (layer 20) but do not expressly disclose a protective layer, wherein the protective layer is disposed between the press layer and the at least one first press sensing optical fiber.  
	Jung et al. discloses a protective layer, wherein the protective layer is disposed between the press layer and the at least one first press sensing optical fiber (fig.2- pressing protrusions 211a and waveguide 220, disposed between elastic layer 211 and optical fiber 222a; and other elastic films may be inserted between the elastic layer 211 and buttons 212-col.3, lines 30-32). 


As to Claim 11, Baharav et al. in view of Li et al., as modified by Song, Baldwin and Jung et al., disclose wherein the at least one key region comprises a plurality of key regions (Baharav-fig.13F; Li-fig.10B; Jung-fig.2- buttons 212), and protective layers in the plurality of key regions have a one-piece structure (Jung-fig.2- elastic layer 211, protrusion 211 may be integrated with layer 211; waveguide 220). 

As to Claim 12, Baharav et al. in view of Li et al., as modified by Song, Baldwin and Jung et al. disclose wherein the protective layer comprises a flexible material (Jung- col.3, lines 30-32-other elastic films may be inserted between the elastic layer 211 and buttons 212; col.4, lines 50-54- when a user pushes key 212 the protrusion presses the waveguide 220 and the corresponding dome, forming electric contact with the contact member 233).

As to Claim 13, Baharav et al. in view of Li et al., as modified by Song, Baldwin and Jung et al., disclose wherein the protective layer has a flexibility higher than a flexibility of the press layer (Jung- elastic layer 211 is made of material having excellent elasticity, such as synthetic resin and silicone; other elastic layers may be polyurethane films).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because new grounds of rejection has been applied as necessitated by amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627